Mercure, J. P.
Appeal from a decision of the Workers’ Compensation Board filed March 31, 1993, which ruled that claimant’s injuries had no nexus to his employment and denied his claim for workers’ compensation benefits.
Claimant, a police officer employed by the Village of Catskill in Greene County, sustained serious and disabling injuries when his wife shot him with his service revolver during a domestic dispute that erupted during their lunch together. In our view, there is substantial evidence in the record to support the determination of the Workers’ Compensation Board that the wound was intentionally inflicted and that the assault arose out of purely personal differences between claimant and his wife, without any nexus to claimant’s employment or the performance of his job duties (see, Matter of Koerner v Orangetown Police Dept., 68 NY2d 974, 975; Matter of Privatera v Yellow Cab Co., 158 AD2d 835, 836; cf., Matter of Rosen v First Manhattan Bank, 84 NY2d 856). Neither the involvement of claimant’s service weapon (see, Matter of Koerner v *749Orangetown Police Dept., supra) nor the fact that claimant was on duty at the time of the incident (see, Matter of Gibbs v Orange County Sheriff’s Dept., 149 AD2d 845; Matter of Kotlarich v Incorporated Vil. of Greenwood Lake, 101 AD2d 673, lv denied 64 NY2d 603) requires a different result.
Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.